        Case 1:18-cv-01083-JLT Document 56 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN EDWARD MITCHELL,                            Case No. 1:18-cv-01083-JLT (PC)
12                         Plaintiff,                  ORDER DENYING MOTION TO AMEND
                                                       WRIT AS MOOT
13            v.
                                                       (Doc. 54)
14    J. DOE #5, et al.,
15                         Defendants.
16

17           On July 13, 2020, the Court issued a writ of habeas corpus ad testificandum to secure the

18   telephonic appearance of John Edward Mitchell at a settlement conference. (Doc. 51.) On July 27,

19   2020, Magistrate Judge Stanley A. Boone continued the settlement conference (Doc. 53), and the

20   undersigned withdrew the writ (Doc. 55). On the same day, Plaintiff filed a motion to amend the

21   writ. (Doc. 54.) Because the writ has already been withdrawn, the Court denies the motion as

22   moot.

23
     IT IS SO ORDERED.
24

25      Dated:     July 28, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
